SHAW, Judge,
dissenting.
I agree with the general proposition that a trial court lacks jurisdiction, under § 15-18-8, Ala.Code 1975, to split a sentence exceeding 20 years. However, I would not reach that issue because I would reverse Conner’s conviction and sentence based on my special writing in Poole v. State, 846 So.2d 370, 389 (Ala.Crim.App.2001) (Shaw, J., concurring in the result), on the ground that the State improperly amended the indictment to include the enhancement under the provisions in §§ 13A-12-250 and 13A-12-270, Ala.Code 1975, which resulted in Conner’s being charged with a greater offense. See Rule 13.5(a), Ala.R.Crim.P.